Title: To George Washington from Major General Benjamin Lincoln, 19 December 1778
From: Lincoln, Benjamin
To: Washington, George


  
    Dear General
    Charles Town [S.C.] Decr 19th 1778
  
Immediately on my arrival here I called for a return of the troops and continental stores in this state, and the state of Georgia, but have not yet obtained them—otherwise I should have done myself the honor of inclosing them; but from all I can learn there are very few continental stores in either of the states.
The troops have been supplied by this state, and the heads of the several departments of medical Commissary, & Quater Mas., when supplies were necessary, have applied to the civil authority, (there being no military Chest here) who granted them or not as their own judgments dictated, which mode of doing buisness, often created great dissentions between the civil and military, and a militation of orders.
  In this situation I found matters, and that the army, (to use Majr General Howes own words,) “had been in a State of abject dependence on the civil authority.” indeed the continental officer commanding in this department has not had it in his power from the want of supplies which he could contrive, to march the troops without the consent of the President of this state, however urgent the necessity. I hope things will be better settled, and that I never shall be driven  
    
    
    
    to the hard necessity of altercating with the civil power than which, nothing would be more disagreabled.
The enemy from St Augustine lately marched into Georgia, they summoned a small Fort in Sunbury, but satisfied with the spirited answer given by the officer commanding it retreated over the Altamaha river, they plundered Negros, Cattle &c. to a considerable amount. I am not able to learn whether they have left the state or not. What was their original motive, whether a diversion of the troops here—whether to co-opperate with a force from New York—or to secure a quantity of Provisions is not yet determined—I think the latter is most probable, tho there are some reasons to suppose they expected to act in conjunction with a body from New York.
There are here very few troops & I think a very small proportion of those call’d for by Congress will arrive; by the next opportunity I hope to forward the returns of the troops & of the few continental stores in this department. I have the honor to be dear Genl with the greatest esteem & Affection yr Excellency’s most obedt humble Servt

  B. Lincoln.

